DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claimed, “fluidic” in line 7, lacks antecedent basis in the claim (should be amended to fluid).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5 and 11–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bau-Madsen et al. (WO 2009/112038), hereinafter referred to as Bau-Madsen.
Regarding claims 1 and 13, Bau-Madsen teaches, “A (method) device (“microfluidic device 1”, Fig. 1) for use in fluid sample analysis, comprising: a top part (“first surface”); a base part (“second surface”); wherein, the top part is configured to be positioned adjacent to the base part so as to define a fluid receiving region in between (“microfluidic device 1 having first and second opposite surfaces”); wherein, the base part comprises a fluid receiving surface (“in this aperture section of the microfluidic device 1, the microfluidic device 1 comprises a not shown detection channel section”, page 26, line 28–30) and a radiation window (“aperture section 12”, Fig. 2) extending from at least a part of the fluid receiving surface; wherein, when the top part is positioned adjacent to the base part, the device is configured such that a fluidic sample supplied through the opening is moved laterally in the fluid receiving region over the fluid receiving surface without the use of an intermediary membrane (“A sample is applied to flow into the detection channel section”, page 28, line 4); wherein, the device further comprises a radiation receiving area that is at least partially reflective to at least one wavelength of the radiation, positioned such that at least a part of the fluid receiving region is located between the radiation receiving area and the fluid receiving surface when the top part is positioned adjacent to the base part (“the aperture section (Fig. 2, ref. # 12) may be essentially transparent when the detection channel is empty or it may be less transparent, but at least its first surface should be transparent to expose the detection channel section”, page 27, line 28–31).” Bau-Madsen’s Fig. 2 does not necessarily teach, “wherein, the top part has a through opening so as to enable fluid connection with the fluidic receiving region.” However, Bau-Madsen’s Fig. 9 definitively shows the top part with an opening (ref. # 46), with fluid connection to the fluidic receiving region. It would have been obvious to one skilled in the art at the time of filing to combine Bau-Madsen’s Fig. 2 and Fig. 9 teachings to include the top part has a through opening so as to enable fluid connection with the fluidic receiving region.
The ordinary artisan would have been motivated to modify Bau-Madsen’s invention for at least the purpose of giving the operator direct access for feeding the sample to the device in the gravity direction.
Regarding claim 2, Bau-Madsen teaches, “wherein, a centre of the opening defines a first axis substantially perpendicular to a bottom surface of the top part; and wherein, a centre of the radiation receiving area defines a second axis substantially perpendicular to the bottom surface (22) of the top part; and wherein when the top part is positioned adjacent to the base part a distance separating the first axis from the second axis is greater than a distance separating the first axis from an inner edge of the opening (the axis passing through the centre of the opening and the centre of the radiation receiving area are substantially parallel (see Fig. 6); the “distance between the two axis” clause is also met by Fig. 6).”
Regarding claims 3 and 14, Bau-Madsen (Fig. 2) teaches, “wherein, an area of a bottom surface of the top part defines a radiation receiving area which is at least partly reflective to the wavelengths of the radiation (“the aperture section (Fig. 2, ref. # 12) may be essentially transparent when the detection channel is empty or it may be less transparent, but at least its first surface should be transparent to expose the detection channel section”, page 27, line 28–31).” Bau-Madsen (Fig. 2) does not necessarily teach the claimed, “an area of a bottom surface of the top part”, because this appears to indicate positioning the light source below the fluidic device. However, Bau-Madsen’s (Fig. 9; page 30, line 19–page 31, line 4) teaches the deficiencies of Bau-Madsen’s Fig. 2. It would have been obvious to one skilled in the art at the time of filing to modify Bau-Madsen’s Fig. 2 with Fig. 9 to include the claimed “an area of a bottom surface of the top part” and positioning of the light source.
The ordinary artisan would have been motivated to modify Bau-Madsen’s invention for at least the purpose of ensuring the light transmission and sensing takes place at an appropriate location for the type of parameter being sensed (see at least page 26, line 34 – page 27, line 10 of Bau-Madsen).
Regarding claim 4, Bau-Madsen teaches, “wherein the fluid receiving region is configured such that lateral movement of a fluidic sample is at least partly induced by a capillary force (page 8, line 29-31).”
Regarding claim 5, Bau-Madsen teaches, “wherein the fluid receiving region is configured such that lateral movement of a fluidic sample is at least partly induced by a sucking action without the use of an active pump (page 8, line 29-31).”
Regarding claim 11, Bau-Madsen teaches, “A system (Fig. 2) for fluid sample analysis, comprising: a radiation source (13a); a device for use in fluid sample analysis according to claim 1 (see rejection of claim 1 above); a radiation detector (13b); and a processing unit (“computer element”, not shown; furthermore, the microfluidic system “may preferably further comprise a computer element arranged to perform calculation based on measurements obtained from the optical detector”, page 18, line 13-15); wherein, the radiation source is configured to provide the radiation; wherein, the radiation detector is configured to detect a radiation reflected from the radiation receiving area (Fig. 2); and wherein, the processing unit is configured to determine the presence of a fluidic sample within the device on the basis of a reflectance value derived from the radiation reflected from the radiation receiving area (page 27, line 12-33).”
Regarding claim 12, Bau-Madsen teaches, “wherein the reflectance value is determined on the basis of an intensity of radiation when a sample has not been supplied to the device and a detected intensity of radiation when a sample has been supplied to the device (Fig. 8 shows light transmitted through a microfluidic device as a function of time. The curve shows the intensity without the sample (a) and with the sample at different positions within the device of Fig. 7a. A similar curve can be drawn for the light reflected from the microfluidic device.).”
Regarding claim 15, Bau-Madsen teaches, “A computer program element for controlling a device or system, which when executed by a processor is configured to carry out the method of claim 13 (page 28, line 13-22 & page 30, line 19–page 31, line 4).”
Claims 6–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bau-Madsen (WO 2009/112038) as applied to claims 1 and 13 above, and further in view of Blankenstein et al. (US Pub. # 20060216195), hereinafter referred to as Blankenstein.
Regarding claim 6, Bau-Madsen does not appear to teach, “wherein a sample container is provided on a bottom surface of the top part and/or on a top surface of the base part, such that the fluid receiving region is substantially parallel sided volume defined by the bottom surface of the top part, the top surface of the base part, and the sample container.” However, Blankenstein teaches the deficiencies of Bau-Madsen (Fig. 1, area at ref. # 17). It would have been obvious to one skilled in the art at the time of filing to modify Bau-Madsen’s invention to include wherein a sample container is provided on a bottom surface of the top part and/or on a top surface of the base part, such that the fluid receiving region is substantially parallel sided volume defined by the bottom surface of the top part, the top surface of the base part, and the sample container.
The ordinary artisan would have been motivated to modify Bau-Madsen’s invention for at least the purpose of providing an area in cross section for the sample liquid to flow and be held, after being added to the device.
Regarding claims 7 and 8, Bau-Madsen teaches, “wherein the opening is circular; wherein the opening has a width that is greater than a length (page 6, line 9-12).”
Regarding claim 9, Bau-Madsen teaches, “wherein the opening has a cross sectional area substantially matched to the cross sectional area of a sample delivery device (the claimed “sample delivery device” is intended use language of where the “device” will be used and it is not required by the claimed “device”; nonetheless, see Fig. 3  and Page 28, line 13-22 of Bau-Madsen).”
Regarding claim 10, Bau-Madsen teaches, “wherein the fluid receiving surface has an area, and the opening has a cross sectional area substantially less than the area of the fluid receiving surface (Fig. 6).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach fluid sample test devices and systems similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852